DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014226045A in view of Mitchell [US 2016/0353787A1], Vaghela et al [US 2010/0098808A1], and Almblad et al [US 2009/0186141A1].
JP 2014226045A teaches a frozen nutritional product consisting of frozen shavings in a container (Figure 1, #1), the frozen shavings consisting of frozen fruit, vegetables, and water (Figure 1, #20, F, W), and the fruit/vegetable being in either a raw or cooked state (page 3, 8th paragraph).
JP 2014226045A does not explicitly recite void spaces, a replacable cap, and a temperature of 10F (claim 1); a capability of being made into a beverage within 10 minutes by adding liquid (claim 2), 10-75% void space (claim 3), less than 20% headspace (claim 4), a capability of adding 25-75% liquid (claim 4), at least 90% or 95% fruit/vegetable in the ice shavings (claim 6-7), the particles consisting of fruit/vegetable constituents (claim 10), the container having a transparent wall and removable cover (claim 11), layers of different colors (claim 12), a temperature below 15F, 0F, or -5F  (claim 23, 25-26), a screw-ff, twist, or snap-on cap (claim 24), and a storage capability of 100 days (claim 27).
Mitchell teaches a pre-packaged frozen smoothie product (title) comprising frozen particles and void spaces in a container (Figure 5, #501, 512; paragraph 0043), the particles consisting fruit and vegetable constituents (Figure 7, #701), an absence of heating of the fruit and vegetable constituents (Figure 7, #701-707), the container holding only the particles (Figure 5-6), a transparent window (Figure 6, #612), and a removable screw cover (Figure 6, #620).
 It would have been obvious to one of ordinary skill in the art to incorporate the claimed container features into the invention of JP 2014226045A, in view of Mitchell, since both are directed to frozen food products, since JP 2014226045A already included a container (Figure 1, #1) but simply did not mention any details, since frozen food was commonly packaged with a removable screw cap (Figure 6, #620) and a transparent window (Figure 6, #612) as shown by Mitchell, since a removable screw cover would have helped prevent spills and accidents of the product of JP 2014226045A while also permitting easy reopening, and since a transparent wall would have permitted the consumer of JP 2014226045A to see the frozen product and know what was in it.
Vaghela et al teach a frozen food product comprising a container (Figure 2A, #50), a frozen food product with large void spaces and surface area to volume ratio 1.5-5.0 times higher than normal (Figure 2A, #55, 60; paragraph 0007), a frozen temperature of -20 to -35C (paragraph 0024), adding 20-75% liquid to the frozen food to create beverage (paragraph 0032), the frozen food made from fruit and vegetable constituents including juice (paragraph 0033-0034), and the beverage formed within one minute of adding the liquid (paragraph 0047).
Almblad et al teach a frozen beverage comprising shaved ice flakes (Figure 1, #20), an added liquid (Figure 1, #28), and a container (Figure 1, #12).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed temperatures and 100 day storage life into the invention of JP 2014226045A, in view of Mitchell and Vaghela et al, since all are directed to frozen food products, since JP 2014226045A simply did not mention a specific temperature for the frozen shaved ice particles, since frozen foods were commonly produced at a temperature of -20 to -35C (a paragraph 0024-0025) as shown by Vaghela et al, since frozen foods were commonly stored for months at a time with no quality deterioration, since the contained frozen fruit flakes of JP 2014226045A would be expected to exhibit the same shelf life as that of applicant due to the same product being held under the same conditions, and since a low freezing and storage temperature would have enabled a longer storage life with better quality preservation of the shaved ice container of JP 2014266045A.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed void spaces, amount of liquid, beverage capabilities, and headspace into the invention of JP 2014266045A, in view of Mitchell, Almblad et al, and Vaghela et al, since all are directed to frozen food products, since JP 2014226045A already included a product consisting of shaved frozen fruit and vegetable particles (Figure 1, #1) which were not compressed or packed, since frozen food products commonly contained large void spaces and a surface area to volume ratio 1.5-5.0 times higher than normal (Figure 2A, #55, 60; paragraph 0007), adding 20-75% liquid to the frozen particles to create beverage (paragraph 0032), and the beverage formed within one minute of adding the liquid (paragraph 0047) as shown by Vaghela et al, since beverages were commonly formed from shaved ice flakes and a liquid as shown by Almblad et al, since a small amount of headspace would have permitted the use of a smaller container and thus reduced capital costs, since many consumers desired beverages formed from shaved ice flakes due to its smoother and more uniform texture as compared to beverages with large ice chunks or particles, since the smaller ice particle shavings of JP 2014226045A would be expected to liquify and form a beverage more quickly and easily than large cubes and frozen bodies, since the shaved ice flakes of JP 2014226045A would be expected to exhibit the same beverage properties when combined with a liquid in the claimed amount of time due to the same materials being combined, since adding as much as 75% liquid to the ice shaving flakes of JP 2014226045A would have naturally resulted in a flowable beverage within 10 minutes without mixing or stirring, and since the claimed amount of head space, liquid, and void space would have been used during the course of normal experimentation and optimization of the product of JP 2014226045A based upon factors such as the desired size and shape of the container, the desired size, shape, and amount of particles, and the desired amount of beverage to be produced.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed 100% fruit/vegetable particles and layers of different colors into the invention of JP 2014226045A, in view of Mitchell, Almblad et al, and Vaghela et al, since all are directed to frozen food products, since JP 201426045A already included different fruits and vegetables of different colors and textures (page 3, 7th paragraph), the particles consisting of fruit/vegetables and water (Figure 1, F, W), and the use of flavorings in the water (page 4, 1st paragraph); since frozen food products commonly included fruit constituents such as fruit juice (paragraph 0033) as shown by Vaghela et al, since the substitution of one known element (ie fruit juice) for another (ie water) would have yielded predictable results to one of ordinary skill in the art, since using fruit juice rather than water in the product JP 2014226045A would have enabled a greater diversity of flavors as well as a more nutritious product for the consumer, and since providing the product of 2014226045A with plural layers of different flavors and colors would have provided increased consumer appeal.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 23-27 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792